WILKINS, Justice,
concurring in the result:
¶ 40 I concur in the result reached by the lead opinion, but for different reasons than those set forth therein.
¶ 41 For purposes of this appeal, the defendant admits that the statements he created and displayed on his web site were false; that they were statements that impugned the honesty, integrity, virtue and reputation of *1050the school’s principal, his secretary and probably other faculty members; that he published the various statements intentionally in order to expose the faculty, including the principal and his secretary, to public hatred, contempt, or ridicule and that he did it because he hated them and not for any good motive or justifiable end.
¶ 42 The First Amendment was never intended to protect intentional falsehood levied against innocent, private persons. Lies serve no good purpose, serve no valid public purpose, and have no protected status in our public discourse. One who knowingly lies for the expressed purpose of doing harm to another, as did the defendant in this instance, cannot claim the protection of the constitution for his volitional breach of the social contract.
¶ 43 The statute defendant challenges, Utah Code section 76-9-502, was reenacted in 1974, following the decisions of the Supreme Court of the United States in both New York Times Co. v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964), and Garrison v. Louisiana, 379 U.S. 64, 85 S.Ct. 209, 13 L.Ed.2d 125 (1964). Those decisions explained that the constitution prohibits prosecution for criminal libel without proof of actual malice on the part of the defendant, which the Court in New York Times defined as a statement made “with knowledge that it was false or with reckless disregard of whether it was false or not.” New York Times Co., 376 U.S. at 279-80, 84 S.Ct. 710.
¶ 44 Once the Supreme Court of the United States has announced a constitutional principle, it controls the future course of the law in that area. This is true with the application of the actual malice standard announced in New York Times and Garrison. As we said in Seegmiller v. KSL, Inc., 626 P.2d 968 (Utah 1981), the state statutes regarding liability for libel and slander that were enacted prior to New York Times “must now, of course, be read in view of New York Times v. Sullivan.” Id. at 975. This approach, that of automatically adopting authoritative direction from the Supreme Court of the United States as part of our statutory and case law, applies even more in circumstances where the legislature has reconsidered and reenacted a statute after such a ruling.
¶45 Here, as a single event, the Utah Legislature enacted both a criminal defamation statute requiring proof that the defendant communicates information which the defendant “knows to be false and knows will tend to expose any other living person to public hatred, contempt, or ridicule,” Utah Code Ann. § 76-9-404 (1999), and the criminal libel statute that is the subject of this appeal, Utah Code Ann. § 76-9-502 (1999). They appear as consecutive sections in the criminal statutes. If the Legislature had stopped there, I would have urged my colleagues to apply the gloss of New York Times and its progeny to the statute in question, and uphold the decision of the trial judge in this case.
¶ 46 However, when the Legislature went on to enact section 76-9-503(1), adopting a presumption of malice “if no justifiable motive for making [the allegedly injurious publication] is shown,” they went too far. Such a presumption of malice is not compatible with the “actual malice” required by the constitution. One must simply ignore section 76-9-503(1) in order to read the actual malice requirement into the “malicious intent” language of section 76-9-502. This we cannot do under our rules of statutory review, even after granting deference to the Legislature and presuming constitutionality where possible.
¶ 47 The constitution does not protect speech that is admittedly false, intended to harm, aimed at private citizens, and otherwise defamatory. As Mr. Justice Brennan wrote for the Court in Garrison, “[T]he use of the known lie as a tool is at once at odds with the premises of democratic government and with the orderly manner in which economic, social, or political change is to be effected. Calculated falsehood falls into that class of utterances which ‘are ... of such slight social value as a step to truth that any benefit that may be derived from them is clearly outweighed by the social interest in order and morality.’” 379 U.S. at 75, 85 S.Ct. 209 (quoting Chaplinsky v. New Hampshire, 315 U.S. 568, 572, 62 S.Ct. 766, 86 L.Ed. 1031 (1942)). The quality of our soci*1051ety depends upon the honor of its citizens. Although we are under no obligation as citizens to agree with every act of every citizen, we are required to abide by proscriptions of society with honor if we are to continue as a civil society. To ignore this obligation of citizenship is to tear at the fabric that holds us together, and ultimately risks, not preserves, the freedom we celebrate.
¶ 48 If the defendant in this instance did intentionally publish the statements attributed to him, knowing either that they were false or that he had no basis upon which to believe that they were not false, his behavior must be corrected. Private citizens such as school administrators and teachers are entitled to be free of such unwarranted, destructive, personal attacks. Moreover, one need not abandon dignity and honor to fully support the freedoms of speech guaranteed by the constitution. The Legislature should consider revising the criminal libel statute to clearly set forth the actual malice standard announced by the Supreme Court of the United States in New York Times and its progeny, and remove the troubling language of presumed malice in section 76-9-503(1).